1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   NATIONAL GRANGE and               No. 2:16-cv-0201 WBS DB
     CALIFORNIA STATE GRANGE,
13
                 Plaintiffs,
14                                     ORDER RE: MOTION FOR SANCTIONS
         v.                            AND CONTEMPT
15
     CALIFORNIA GUILD, formerly
16   doing business as
     “California State Grange,”
17   and ROBERT MCFARLAND,

18               Defendant.

19

20                                ----oo0oo----

21            Defendants move the court for an order adjudicating

22   plaintiffs in contempt of this court’s Order of August 13, 2018

23   (Docket No. 226).    Defendants contend that Ed Komski, on behalf

24   of plaintiff California State Grange, falsely represented himself

25   as the person authorized to file on behalf of corporate entity

26   No. C0210454 (“the 1946 corporation”) and unlawfully filed with

27   the California Secretary of State (1) an amendment to the

28   California Guild’s articles of incorporation and (2) a name
                                       1
1    change form changing the name of the corporation from California

2    Guild to the California State Grange.

3             Nothing in this court’s Order of August 13, 2018

4    precluded plaintiffs from taking such alleged actions.    That

5    Order simply granted summary judgment in favor of National Grange

6    on its claims for false designation of origin, federal false

7    advertisement, California false advertisement, trademark

8    infringement, and copyright infringement, and granted summary

9    judgment in favor of defendants on National Grange’s claims of

10   trespass and conversion.    The Order also granted plaintiffs

11   injunctive and declaratory relief.      The Order said nothing about

12   who was authorized to represent the 1946 corporation.

13            In order for this court to issue a civil contempt

14   order, defendants must establish (1) that plaintiffs violated the

15   court order, (2) beyond substantial compliance, (3) not based on

16   a good faith and reasonable interpretation of the order, (4) by

17   clear and convincing evidence.    Labor/Cmty. Strategy Ctr. v. Los

18   Angeles Cty. Metro. Transp. Auth., 564 F.3d 1115, 1123 (9th Cir.

19   2009) (citation omitted).

20            Given this demanding standard, this court cannot find
21   defendants in contempt of its Order.     The court’s Order did not

22   address the merits of who are the authorized representatives of

23   the 1946 corporation because plaintiff’s underlying conversion

24   claim was dismissed under the doctrine of res judicata, as it was

25   subject to final state court action.     (See Aug. 13, 2018 Order Re

26   Mot. for Summ. J. at 7 (Docket No. 226).)     Therefore, any
27   disputes over ownership of the 1946 corporation are most likely

28   disputes over related state court decisions, not this court’s
                                       2
1    orders.   (See Decl. of Ed Komski Summarizing Events Since

2    September 23, 2016 ¶ 12 (Docket No. 142-2).)

3               IT IS THEREFORE ORDERED that defendants’ Motion for

4    Contempt and Sanctions (Docket No. 247) be, and the same hereby

5    is, DENIED.1

6    Dated:    October 24, 2018

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
          1    The court also DENIES defendants’ Request for the Court
28   to Set an Order to Show Cause.
                                     3
